        Case 3:19-cv-00400-BAJ-SDJ       Document 15     05/15/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


LISA PRICE WELCH                                                      CIVIL ACTION

VERSUS

COMMISSIONER, SOCIAL SECURITY                                NO.: 19-00400-BAJ-SDJ
ADMINISTRATION


                               RULING AND ORDER

      Before the Court is the United States Magistrate Judge’s Report and

Recommendation (Doc. 14) pursuant to 28 U.S.C. § 636(b)(1). The Report and

Recommendation addresses the Commissioner’s Motion for Remand (Doc. 12). The

Magistrate Judge recommended that the Court grant the Commissioner’s Motion to

Remand, reverse the Commissioner’s 2018 final decision, and that further

administrative proceedings be conducted as the Commissioner requested in his

Motion (Doc. 14 at p. 2). The Magistrate Judge further recommended that the Court

dismiss Plaintiff’s action, reserving Plaintiff’s right to subsequently file an

application for attorney’s fees under the Equal Access to Justice Act. (Id. at p. 3)

      The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. § 636(b)(1), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. No objections or responses were

filed by either party.




                                           1
        Case 3:19-cv-00400-BAJ-SDJ      Document 15       05/15/20 Page 2 of 3



       Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge’s Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and

recommendation.

       IT   IS    ORDERED       that   the       Magistrate   Judge’s   Report    and

Recommendation (Doc. 14) is ADOPTED as the Court’s opinion herein.

       IT IS FURTHER ORDERED that the Plaintiff’s Motion to Remand (Doc.

12) is GRANTED.

       IT IS FURTHER ORDERED that the Commissioner’s July 18, 2018 final

administrative decision is REVERSED and REMANDED to the Commissioner,

pursuant to 42 U.S.C. § 405(g). Upon remand, further administrative proceedings will

be conducted, as specifically requested by the Commissioner:

       [T]he Administrative Law Judge (ALJ) will reevaluate the nature and
       severity of Plaintiff’s physical and mental impairments at step 2 of the
       sequential evaluation and reassess Plaintiff’s residual functional
       capacity, and, if warranted, acquire supplemental vocational expert
       testimony to determine whether Plaintiff can perform her past relevant
       work and/or other work in the national economy. The agency will provide
       Plaintiff the opportunity for a hearing and the opportunity to submit
       additional medical evidence.

(Doc. 12-1 at p. 1).




                                             2
        Case 3:19-cv-00400-BAJ-SDJ    Document 15   05/15/20 Page 3 of 3



      IT IS FURTHER ORDERED that Plaintiff’s action is DISMISSED,

reserving Plaintiff’s right to the subsequent timely filing of an application for

attorney’s fees under the Equal Access to Justice Act pursuant to 28 U.S.C.

§2412(d)(1)(B).

                               Baton Rouge, Louisiana, this 15th day of May, 2020



                                     _________________________________________
                                     JUDGE BRIAN A. JACKSON
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




                                       3
